Share Transfer Agreement between Beijing Lihe Jiahua Technology and Trading Company Ltd And Global Telecom Holdings Limited Transferor: Li Han Guang (Shareholder of Beijing Lihe Jiahua Technoiogy and Trading Company Ltd. "Lihe" ) Transferee: GlobalTelecom Holdings Limited (“GTHL”) (wholely-owned Enterprise of Guangzhou Global Telecom, Inc) Whereas, this share transfer agreement (hereinafter referred to "Agreement") is contracted by the above parties on April 7, 2008. The transferor above is willing to transfer its shares of Beijing Lihe Technology and Trading Company Ltd. ("Lihe") to the transferee according to the terms and conditions of this Agreement, and the transferee agrees to be transferred of the target share. NOW, THEREFORE, the parties agree as follows: 1. Li Hanguang the transferor agrees to transfer 50% of its total authorized shares to the transferee. 2. Terms and conditions 2.1The paid up by the transferee to acquire the 50% is 1.5 million shares of Guangzhou Global Telecom Inc. (OTC Bullion Board:GZGT) 2.2 RMB 200,000 cash will be invested into Lihe for business operation. 2.3 Lihe management team shall remain the right to manage and maintain all current business transaction and activities. 1 3.
